Citation Nr: 1724194	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD), to include status post disc removal surgery with residual scar, to include as secondary to service-connected erector spinal muscles strain.

2.  Entitlement to a compensable rating for erector spinal muscles strain.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1953 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran withdrew his request for a Board hearing by correspondence dated in August 2014.

The issue of entitlement to service connection for a right lower extremity disability manifested by loss of sensation, to include as due to service-connected DDD, has been raised by the record.  See February 2013 Correspondence.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for erector spinal muscles strain and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently diagnosed DDD of the Veteran's lumbar spine, to include status post disc removal surgery with residual scar, was permanently aggravated by the service-connected erector spinal muscles strain.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for DDD of the lumbar spine, to include status post disc removal surgery with residual scar, as secondary to the service-connected erector spinal muscles strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the claim for service connection is being granted herein, any error related to the duties to notify and assist is moot.

Merits-DDD of the Lumbar Spine,
To Include Status Post Disc Removal Surgery With Residual Scar

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995).

The record reflects that the Veteran has a diagnosis of DDD of his lumbar spine, status post-surgery, with scar.  See September 2012 and January 2016 VA Examinations.  Additionally, he is in receipt of service connection for erector spinal muscles strain.  See February 1955 Rating Decision.  Therefore, the first and second elements of Wallin are met.

As to nexus, in June and October 2013, a VA examiner opined that the Veteran's service-connected muscles strain more likely than not permanently aggravated his DDD beyond natural progression.  The examiner first clarified that the Veteran's strain was abnormally severe.  Typically, spinal strains are self-limiting and require no on-going care.  However, the Veteran's spinal strain continued manifesting symptomatology even after in-service hospitalization and repeated treatment.  That said, given the initial severity of his spinal strain, and the advanced presentation of his DDD in clinical records, the examiner found sufficient evidence of permanent aggravation.  In rendering this opinion, the examiner conceded that the "lion's share" of DDD aggravation was due to a post-service workers' compensation injury.  Nevertheless, the examiner also clarified that a portion of the Veteran's DDD aggravation was due solely to the initial severity of his service-connected strain.  See Transcribed October 2013 Telephonic Addendum.  This opinion is highly probative as it was adequately rationalized on a complete review of the record including lay statements and previous VA, private, and service examinations.  

The remaining negative VA opinions obtained in January 2013, January 2016 and April 2016 lack probative value because none of them address the positive findings of the June 2013 VA examiner.  Moreover, the 2016 opinions were erroneously predicated on the proposition that the Veteran's strain resolved in-service without residuals.  Such a finding directly contradicts his initial grant of service connection, which was based on a post-service February 1955 VA orthopedic examination, wherein residuals of an erector spinal muscles strain was diagnosed.  

In light of the June and October 2013 positive VA opinions and the lack of sufficiently probative medical evidence to the contrary, the Board finds that service connection for DDD of the lumbar spine, to include status post disc removal surgery with residual scar, as secondary to the service-connected erector spinal muscles strain, is warranted.  The preponderance of the evidence supports this secondary service connection claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to service connection for DDD of the lumbar spine, to include status post disc removal surgery with residual scar, as secondary to the service-connected erector spinal muscles strain, is granted.


REMAND

Increased Rating-Erector Spinal Muscle Strain

As indicated above, the Veteran is now in receipt of service connection for erector spinal muscles strain and DDD of the lumbar spine, to include status post disc removal surgery with residual scar.  That said, the current clinical evidence of record is unclear as to the extent of symptomatology associated with each distinct disability.  This insufficiency is particularly problematic as the Veteran's disabilities could both be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.14 (2016) (which stipulates, with respect to pyramiding disability ratings, that the evaluation of the same disability or manifestations under various diagnoses, is to be avoided).  Given the potential for pyramiding, which must be avoided, the Board finds that a VA examination is required to ascertain the nature and severity of each disability prior to a determination regarding the rating for each.

Service Connection-Right Knee Disability

The Veteran asserts that he has a right knee disability as a result of an in-service injury.  Service treatment records confirm that on February 7, 1953 he was diagnosed with a right knee contusion with ecchymosis.  Additionally, post-service treatment medical records confirm a diagnosis of right knee degenerative joint disease (DJD).  See November 1995 Ridgeview Medical Center Records.  That said, the record is silent as to the Veteran being afforded a VA examination as to the nature and etiology of his right knee DJD.  Given the finding of in-service injury, a current right knee diagnosis, and insufficient evidence of etiology, the Board finds that a VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).

Additionally, on remand, the RO should ensure that all outstanding treatment medical records, both private and VA, are associated with the claims file.

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With the Veteran's assistance where necessary, obtain copies of any outstanding records of pertinent medical treatment from VA or private health care providers-and associate them with the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).  

2. After any additional available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected lumbar spine disabilities-and to determine the nature and etiology of any right knee disability that he may have.  The entire claims file, including this Remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all findings should be reported in detail.  An explanation for all opinions expressed must be provided. 

a. The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the low back disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Following consideration of the record, diagnostic testing and physical examination, the examiner must individually identify which symptomatology and functional impairments are accorded to each of his service-connected lumbar spine disabilities-(1) DDD, to include status post disc removal surgery with residual scar, and (2) erector spinal muscles strain..  The examiner should also indicate whether any overlap in symptomatology or functional impairment exists.  

c. After obtaining a detailed clinical history from the Veteran relative to his right knee and examining this joint, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its onset in service or is it otherwise related to service?  In rendering this opinion, the examiner must address and discuss the significance of:

i. The Veteran's in-service diagnosis and treatment for a right knee contusion with ecchymosis in February 1953.
ii. The Veteran's lay assertions regarding in-service right knee injury and symptomatology noted in a Veteran's Evaluation Services form received in August 2013.

iii. The Veteran's Ridgeview Medical Center private treatment records.  Special attention is directed to the January 1992 records which indicate he had previously undergone a total right knee operation.  These records suggest the Veteran's knee disability was severe prior to the 1990s.

NOTE: Some of the Veteran's post-service treatment records have been destroyed due to age.  See July 2012 Twin Cities Orthopedics Notice of Destroyed Medical Documentation.  Nevertheless, for the purposes of this examination, he is deemed credible to report initial injury and subsequent symptomatology.  

3. After completing any additional development deemed necessary, readjudicate the issues remaining on appeal-entitlement to a compensable rating for the service-connected erector spinal muscle strain and entitlement to service connection for a right knee disability.  If any of these benefits are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


